                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ACCUIRE, LLC,
                                   7                                                     Case No. 18-cv-07589-JCS
                                                       Plaintiff.
                                   8
                                                  v.                                     ORDER TO SHOW CAUSE
                                   9
                                         PROMAX BUILDERS, INC.,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on March 22,

                                  14   2019, before this Court in the above-entitled case. Plaintiff was not present. Defendant was not

                                  15   present.

                                  16          IT IS HEREBY ORDERED that Plaintiff and Defendant shall appear on April 12, 2019, at

                                  17   10:00 a.m., before Magistrate Judge Joseph C. Spero, in Courtroom D, 15th Floor, 450 Golden Gate

                                  18   Avenue, San Francisco, California, and then and there to show cause why this action should not be

                                  19   dismissed for failure to appear at the case management conference on March 22, 2019, for failure

                                  20   to prosecute, and for failure to comply with the Court's Order of December 28, 2018. A case

                                  21   management conference is also scheduled for April 12, 2019, at 10:00 p.m.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 26, 2019

                                  24                                                 ______________________________
                                                                                     JOSEPH C. SPERO
                                  25                                                 United States Magistrate Judge

                                  26
                                  27

                                  28
